Exhibit 21.1 LIST OF SUBSIDIARIES Enterprise Products Partners L.P. as of February 1, 2012 Jurisdiction Name of Subsidiary of Formation Effective Ownership Acadian Gas, LLC Delaware Enterprise Products Operating LLC – 34% DEP Operating Partnership, L.P. – 66% Acadian Gas Pipeline System Delaware TXO-Acadian Gas Pipeline, LLC – 50% MCN Acadian Gas Pipeline, LLC – 50% Adamana Land Company, LLC Delaware Enterprise Products Operating LLC – 100% Arizona Gas Storage, L.L.C. Delaware Enterprise Arizona Gas, L.L.C. – 60% Third Party – 40% Atlantis Offshore, LLC Delaware Manta Ray Gathering Company, L.L.C. – 50% Manta Ray Offshore Gathering Company, L.L.C. – 50% Baton Rouge Fractionators LLC Delaware Enterprise Products Operating LLC – 32.25% Third Parties – 67.75% Baton Rouge Pipeline LLC Delaware Baton Rouge Fractionators LLC – 100% Baton Rouge Propylene Concentrator LLC Delaware Enterprise Products Operating LLC – 30% Third Parties – 70% Belle Rose NGL Pipeline, L.L.C. Delaware Enterprise NGL Pipelines, LLC –41.67% Enterprise Products Operating LLC – 58.33% Belvieu Environmental Fuels GP, LLC Texas Enterprise Products Operating LLC – 100% Belvieu Environmental Fuels LLC Texas Enterprise Products Operating LLC – 99% Belvieu Environmental Fuels GP, LLC – 1% Cajun Pipeline Company, LLC Texas Enterprise Products Operating LLC – 100% Calcasieu Gas Gathering System Texas TXO-Acadian Gas Pipeline, LLC – 50% MCN Acadian Gas Pipeline, LLC – 50% Cameron Highway Oil Pipeline Company Delaware Cameron Highway Pipeline I, L.P. – 50% Third Party – 50% Cameron Highway Pipeline GP, L.L.C. Delaware Enterprise GTM Holdings L.P. – 100% Cameron Highway Pipeline I, L.P. Delaware Enterprise GTM Holdings L.P. – 99% Cameron Highway Pipeline GP, L.L.C. – 1% Canadian Enterprise Gas Products, Ltd. Alberta, Canada Enterprise Products Operating LLC – 100% Centennial Pipeline LLC Delaware Enterprise TE Products Pipeline Company, LLC – 50%; Third Party – 50% Chama Gas Services, LLC Delaware Enterprise New Mexico Ventures, LLC – 75% Third Party – 25% Channelview Fleeting Services, L.L.C. Texas Enterprise Marine Services LLC – 100% Chaparral Pipeline Company, LLC Texas Enterprise Midstream Companies LLC – 99.999% Enterprise NGL Pipelines II LLC – 0.001% Chunchula Pipeline Company, LLC Texas Enterprise Products Operating LLC – 100% CTCO of Texas, LLC Texas Enterprise Marine Services LLC – 100% Cypress Gas Marketing, LLC Delaware Acadian Gas, LLC – 100% Cypress Gas Pipeline, LLC Delaware Acadian Gas, LLC – 100% Dean Pipeline Company, LLC Texas Enterprise Midstream Companies LLC – 99.999% Enterprise NGL Pipelines, LLC – 0.001% Deep Gulf Development, LLC Delaware Enterprise Offshore Development, LLC – 90% Third Party – 10% Name of Subsidiary Jurisdiction of Formation Effective Ownership Deepwater Gateway, L.L.C. Delaware Enterprise Field Services, LLC – 50% Third Party – 50% DEP Holdings, LLC Delaware Enterprise Products Operating LLC – 100% DEP Offshore Port System, LLC Texas DEP Operating Partnership, L.P. – 100% DEP OLPGP, LLC Delaware Duncan Energy Partners L.P. – 100% DEP Operating Partnership, L.P. Delaware Duncan Energy Partners L.P. – 99.999% DEP OLPGP, LLC – 0.001% Dixie Pipeline Company LLC Delaware Enterprise Products Operating LLC – 100% Duncan Energy Partners L.P. Delaware Enterprise GTM Holdings L.P. – 99.299% DEP Holdings LLC – 0.700% Enterprise Products OLPGP, Inc. – 0.001% ECO Property LLC Delaware Enterprise Crude Oil LLC – 100% Energy Ventures, LLC Colorado Enterprise Crude Oil LLC – 100% Enterprise Aggregation LLC Delaware Enterprise Crude Oil LLC – 100% Enterprise Arizona Gas, LLC Delaware Enterprise Field Services, LLC – 100% Enterprise Bakken LLC Delaware Enterprise Crude Oil LLC – 100% Enterprise Big Thicket Pipeline System LLC Texas Enterprise GC, L.P. – 100% Enterprise Bighorn LLC Delaware Enterprise Crude Oil LLC – 100% Enterprise Crude GP LLC Delaware TCTM, L.P. – 100% Enterprise Crude Oil LLC Texas TCTM, L.P. – 99.99% Enterprise Crude GP LLC – 0.01% Enterprise Crude Pipeline LLC Texas TCTM, L.P. – 99.99% Enterprise Crude GP LLC – 0.01% Enterprise Energy Finance Corporation Delaware Enterprise GTM Holdings L.P.– 100% Enterprise Energy LLC Delaware Enterprise Crude Oil LLC – 100% Enterprise ETE LLC Delaware Enterprise Products Operating LLC – 100% Enterprise Field Services, LLC Delaware Enterprise GTM Holdings L.P. – 100% Enterprise Fractionation, LLC Delaware Enterprise Products Operating LLC – 100% Enterprise Gas Liquids LLC Texas Enterprise Products Operating LLC – 100% Enterprise Gas Processing, LLC Delaware Enterprise Products Operating LLC – 100% Enterprise Gathering LLC Delaware Enterprise Products Operating LLC – 100% Enterprise Gathering II LLC Delaware Enterprise Products Operating LLC – 100% Enterprise GC, L.P. Delaware Enterprise GTM Holdings L.P. – 34% Enterprise Holding III, LLC – 66% Enterprise GP LLC Delaware Enterprise TE Partners L.P. – 100% Enterprise GTMGP, LLC Delaware Enterprise Products GTM, LLC – 100% Enterprise GTM Hattiesburg Storage, LLC Delaware Enterprise GTM Holdings L.P. – 100% Enterprise GTM Holdings L.P. Delaware Enterprise Products Operating LLC – 99% Enterprise GTMGP, LLC – 1% Enterprise GTM Offshore Operating Company, LLC Delaware Enterprise GTM Holdings L.P. – 100% Enterprise Holding III, LLC Delaware DEP Operating Partnership, L.P. – 100% Enterprise Hydrocarbons L.P. Delaware Enterprise Products Texas Operating LLC – 99% Enterprise Products Operating LLC – 1% Enterprise Intrastate L.P. Delaware Enterprise GTM Holdings L.P. – 49% Enterprise Holding III, LLC – 51% Enterprise Jonah Gas Gathering Company LLC Delaware Enterprise Products Operating LLC– 100% Enterprise Liquids Pipeline LLC Delaware Enterprise Products Operating LLC – 100% Name of Subsidiary Jurisdiction of Formation Effective Ownership Enterprise Lou-Tex NGL Pipeline L.P. Texas Enterprise Products Operating LLC – 99% HSC Pipeline Partnership, LLC – 1% Enterprise Lou-Tex Propylene Pipeline L.P. Texas Enterprise Products Operating LLC – 33% Propylene Pipeline Partnership L.P. – 1% DEP Operating Partnership, L.P. – 66% Enterprise Louisiana Pipeline LLC Texas Enterprise Products Operating LLC – 100% Enterprise Marine Services LLC Delaware Enterprise TE Partners L.P. – 100% Enterprise Metering LLC Delaware Enterprise Crude Oil LLC – 100% Enterprise Midstream Companies LLC Texas Enterprise TE Partners L.P. – 99.999% Enterprise GP LLC – 0.001% Enterprise MT LLC Delaware Enterprise Crude Oil LLC – 100% Enterprise ND LLC Delaware Enterprise Crude Oil LLC – 100% Enterprise New Mexico Ventures, LLC Delaware Enterprise Field Services, LLC – 100% Enterprise NGL Pipelines, LLC Delaware Enterprise Products Operating LLC – 100% Enterprise NGL Pipelines II LLC Delaware Enterprise Midstream Companies LLC– 100% Enterprise NGL Private Lines & Storage, LLC Delaware Enterprise Products Operating LLC – 100% Enterprise Niobrara LLC Delaware Enterprise Crude Oil LLC – 100% Enterprise NW Marketing LLC Delaware Enterprise Crude Oil LLC – 100% Enterprise Offshore Development, LLC Delaware Moray Pipeline Company, LLC – 100% Enterprise Offshore Port System, LLC Texas Enterprise Products Operating LLC – 100% Enterprise Pathfinder, LLC Delaware Enterprise GTM Holdings L.P. – 100% Enterprise Petroleum LLC Delaware Enterprise Crude Oil LLC – 100% Enterprise Powder River LLC Delaware Enterprise Crude Oil LLC – 100% Enterprise Products GTM, LLC Delaware Enterprise Products Operating LLC – 100% Enterprise Products Marketing Company LLC Texas Enterprise Products Operating LLC – 100% Enterprise Products OLPGP, Inc. Delaware Enterprise Products Partners L.P. – 100% Enterprise Products Operating LLC Texas Enterprise Products Partners L.P. –99.999% Enterprise Products OLPGP, Inc. –0.001% Enterprise Products Pipeline Company LLC Delaware Enterprise Products Operating LLC – 100% Enterprise Products Texas Operating LLC Texas Enterprise Products Operating LLC – 99% Enterprise Products OLPGP, Inc. – 1% Enterprise Products Transportation Company LLC Texas Enterprise Products Operating LLC – 100% Enterprise Propane Terminals and Storage, LLC Delaware Enterprise Terminals & Storage, LLC – 100% Enterprise Refined Products Company LLC Delaware Enterprise TE Products Pipeline Company LLC– 100% Enterprise Refined Products Marketing Company LLC Delaware Enterprise Refined Products Company LLC – 100% Enterprise Rocky Mountain LLC Delaware Enterprise Crude Oil LLC – 100% Enterprise Seaway L.P. Delaware Enterprise Crude Pipeline LLC – 99.99% Enterprise Crude GP LLC – 0.01% Enterprise TE Investments LLC Delaware Enterprise Products Pipeline Company LLC – 100% Enterprise TE Partners L.P. Delaware Enterprise Products Pipeline Company LLC – 2% Enterprise Products Operating LLC – 98% Enterprise TE Products Pipeline Company LLC Texas Enterprise TE Partners L.P. – 99.999% Enterprise GP LLC– 0.001% Enterprise Terminalling LLC Texas Enterprise Products Operating LLC – 99% Enterprise Gas Liquids LLC – 1% Enterprise Terminals & Storage, LLC Delaware Mapletree, LLC – 100% Enterprise Texas Pipeline LLC Texas Enterprise GTM Holdings L.P. – 49% Enterprise Holding III, LLC – 51% Enterprise Transload LLC Delaware Enterprise Crude Oil LLC – 100% Name of Subsidiary Jurisdiction of Formation Effective Ownership Enterprise White River Hub, LLC Delaware Enterprise Products Operating LLC – 100% Enterprise Williston Basin LLC Delaware Enterprise Crude Oil LLC – 100% Enterprise WY LLC Delaware Enterprise Crude Oil LLC – 100% Evangeline Gas Corp. Delaware Evangeline Gulf Coast Gas, LLC – 45.05% Third Parties – 54.95% Evangeline Gas Pipeline Company, L.P. Texas Evangeline Gulf Coast Gas, LLC – 45% Evangeline Gas Corp. – 10% Third Party – 45% Evangeline Gulf Coast Gas, LLC Delaware Acadian Gas, LLC – 100% Flextrend Development Company, L.L.C. Delaware Enterprise GTM Holdings L.P. – 100% Groves RGP Pipeline LLC Texas Enterprise Products Operating LLC – 99% Enterprise Products Texas Operating LLC – 1% High Island Offshore System, L.L.C. Delaware Enterprise GTM Holdings L.P. – 100% HSC Pipeline Partnership, LLC Texas Enterprise Products Operating LLC – 99% Enterprise Products OLPGP, Inc. – 1% Independence Hub, LLC Delaware Enterprise Field Services, LLC – 80% Third Party – 20% JMRS Transport Services, Inc. Delaware Enterprise Products Transportation Company LLC – 100% K/D/S Promix, L.L.C. Delaware Enterprise Fractionation, LLC – 50% Third Parties – 50% La Porte Pipeline Company, L.P. Texas Enterprise Products Operating LLC – 49.5% La Porte Pipeline GP, LLC – 1.0% Third Party – 49.5% La Porte Pipeline GP, L.L.C. Delaware Enterprise Products Operating LLC – 50% Third Party – 50% Lubrication Services, LLC Texas Enterprise Crude Oil LLC – 99.99% Enterprise Crude GP LLC – 0.01% Manta Ray Gathering Company, L.L.C. Delaware Enterprise GTM Holdings L.P. – 100% Manta Ray Offshore Gathering Company, L.L.C. Delaware Neptune Pipeline Company, L.L.C. – 100% Mapletree, LLC Delaware Enterprise Products Operating LLC – 100% MCN Acadian Gas Pipeline, LLC Delaware Acadian Gas, LLC – 100% MCN Pelican Interstate Gas, LLC Delaware Acadian Gas, LLC – 100% Mid-America Pipeline Company, LLC Delaware Mapletree, LLC – 100% Mont Belvieu Caverns, LLC Delaware Enterprise Products Operating LLC – 33.365% Enterprise Products OLPGP, Inc. – 0.635% DEP Operating Partnership, L.P. – 66% Moray Pipeline Company, L.L.C. Delaware Enterprise Products Operating LLC – 100% Nautilus Pipeline Company, L.L.C. Delaware Neptune Pipeline Company, L.L.C. – 100% Neches Pipeline System Delaware TXO-Acadian Gas Pipeline, LLC – 50% MCN Acadian Gas Pipeline, LLC – 50% Nemo Gathering Company, LLC Delaware Moray Pipeline Company, LLC – 33.92% Third Party – 66.08% Neptune Pipeline Company, L.L.C. Delaware Sailfish Pipeline Company, L.L.C. – 25.67% Third Parties – 74.33% Norco-Taft Pipeline, LLC Delaware Enterprise NGL Private Lines & Storage, LLC – 100% Olefins Terminal LLC Delaware Enterprise Products Operating LLC – 100% Panola Pipeline Company, LLC Texas Enterprise Midstream Companies LLC – 99.999% Enterprise NGL Pipelines II LLC – 0.001% Name of Subsidiary Jurisdiction of Formation Effective Ownership Pontchartrain Natural Gas System Texas TXO-Acadian Gas Pipeline, LLC – 50% MCN Acadian Gas Pipeline, LLC – 50% Port Neches GP LLC Texas Enterprise Products Operating LLC – 100% Port Neches Pipeline LLC Texas Enterprise Products Operating LLC – 99% Port Neches GP LLC – 1% Poseidon Oil Pipeline Company, L.L.C. Delaware Poseidon Pipeline Company, L.L.C. – 36% Third Parties – 64% Poseidon Pipeline Company, L.L.C. Delaware Enterprise GTM Holdings L.P. – 100% Propylene Pipeline Partnership, L.P. Texas Enterprise Products Operating LLC – 99% Enterprise Products OLPGP, Inc. – 1% QP-LS, LLC Wyoming Lubrication Services, LLC – 100% Quanah Pipeline Company, LLC Texas Enterprise Midstream Companies LLC – 99.999% Enterprise NGL Pipelines II LLC – 0.001% Rio Grande Pipeline Company Texas Enterprise Products Operating Company – 70% Third Party – 30% Rugged West Services LLC Delaware Enterprise Crude Oil LLC – 100% Sabine Propylene Pipeline L.P. Texas Enterprise Products Operating LLC – 33% Propylene Pipeline Partnership L.P. – 1% DEP Operating Partnership, L.P. – 66% Sailfish Pipeline Company, L.L.C. Delaware Enterprise Products Operating LLC – 100% Seaway Crude Pipeline Company Texas Enterprise Seaway L.P. – 50% Third Parties – 50% Seminole Pipeline Company LLC Delaware Enterprise Products Operating LLC – 100% Skelly-Belvieu Pipeline Company, L.L.C. Delaware Enterprise Products Operating LLC – 50% Third Party – 50% Sorrento Pipeline Company, LLC Texas Enterprise Products Operating LLC – 100% South Texas NGL Pipelines, LLC Delaware Enterprise Products Operating LLC – 34% DEP Operating Partnership, L.P. – 66% Southeast Keathley Canyon Pipeline Company, L.L.C. Delaware Enterprise Field Services, LLC – 50% Third Party – 50% TCTM, L.P. Delaware Enterprise TE Partners L.P. – 99.999% Enterprise GP LLC– 0.001% TECO Gas Gathering LLC Delaware Enterprise Products Operating LLC – 100% TECO Gas Processing LLC Delaware Enterprise Products Operating LLC – 100% Tejas-Magnolia Energy, LLC Delaware Pontchartrain Natural Gas System – 96.6% MCN Pelican Interstate Gas, LLC – 3.4% TEPPCO O/S Port System, LLC Texas Enterprise Crude GP LLC – 100% Texas Express Pipeline LLC Delaware Enterprise Products Operating LLC – 45% Third Party – 55% Tri-States NGL Pipeline, L.L.C. Delaware Enterprise Products Operating LLC – 50% Enterprise NGL Pipelines, LLC – 33.3% Third Party – 16.67% TXO-Acadian Gas Pipeline, LLC Delaware Acadian Gas, LLC – 100% Venice Energy Services Company, L.L.C. Delaware Enterprise Gas Processing LLC – 13.1% Third Parties – 86.99% White River Hub, LLC Delaware Enterprise White River Hub, LLC – 50% Third Party – 50% Wilcox Pipeline Company, LLC Texas Enterprise Midstream Companies LLC – 99.999% EnterpriseNGL Pipelines II LLC – 0.001% WILPRISE Pipeline Company, L.L.C. Delaware Enterprise Products Operating LLC – 74.7% Third Party – 25.3%
